                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


MEGALETO D. ANDREWS,

          Petitioner,

v.                                                   Case No. 3:15-cv-1262-J-32PDB

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et. al.,

        Respondents.
________________________________

                                       ORDER
I.    Status
      Petitioner, Megaleto D. Andrews, an inmate of the Florida penal system,

initiated this action by filing a pro se Petition Under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody (Doc. 1) on October 20, 2015.1 On April

19, 2016, Andrews filed a memorandum alleging additional facts in support of Ground

One, Ground Three, and Ground Six of his Petition. See Doc. 5. Andrews challenges a

state court (Duval County, Florida) judgment of conviction for two counts of failure to

comply with sexual offender requirements for which he is currently serving two

consecutive ten-year sentences. Doc. 1 at 1. Respondents filed a Response on January




      1 Giving Andrews the benefit of the mailbox rule, the Court finds that his
pleadings were filed on the respective dates Andrews handed them to prison
authorities for mailing to the Court. See Houston v. Lack, 487 U.S. 266, 276 (1988).
19, 2017. See Doc. 14 (Resp.).2 Andrews filed a Reply. See Doc. 16. This case is ripe for

review.

II.   Governing Legal Principals

      A. Standard Under AEDPA

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs a

state prisoner’s federal habeas corpus petition. See Ledford v. Warden, Ga. Diagnostic

& Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert. denied, 137 S. Ct.

1432 (2017). “‘The purpose of AEDPA is to ensure that federal habeas relief functions

as a guard against extreme malfunctions in the state criminal justice systems, and not

as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

      The first task of the federal habeas court is to identify the last state court

decision, if any, that adjudicated the petitioner’s claims on the merits. See Marshall v.

Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need

not issue an opinion explaining its rationale in order for the state court’s decision to

qualify as an adjudication on the merits. See Harrington v. Richter, 562 U.S. 86, 100

(2011). Where the state court’s adjudication on the merits is unaccompanied by an

explanation,

               the federal court should “look through” the unexplained
               decision to the last related state-court decision that does
               provide a relevant rationale. It should then presume that
               the unexplained decision adopted the same reasoning. But
               the State may rebut the presumption by showing that the
               unexplained affirmance relied or most likely did rely on
               different grounds than the lower state court’s decision, such

      2Attached to the Response are several exhibits. The Court cites to the exhibits
as “Resp. Ex.”


                                            2
              as alternative grounds for affirmance that were briefed or
              argued to the state supreme court or obvious in the record
              it reviewed.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

      When a state court has adjudicated a petitioner’s claims on the merits, a federal

court cannot grant habeas relief unless the state court’s adjudication of the claim was

“contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States,” or “was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding,” 28 U.S.C. § 2254(d)(1), (2). A state court’s factual findings are

“presumed to be correct” unless rebutted “by clear and convincing evidence.” Id. §

2254(e)(1).

              AEDPA “imposes a highly deferential standard for
              evaluating state court rulings” and “demands that state-
              court decisions be given the benefit of the doubt.” Renico v.
              Lett, 559 U.S. 766, 773 (2010) (internal quotation marks
              omitted). “A state court’s determination that a claim lacks
              merit precludes federal habeas relief so long as fairminded
              jurists could disagree on the correctness of the state court’s
              decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)
              (internal quotation marks omitted). “It bears repeating that
              even a strong case for relief does not mean the state court’s
              contrary conclusion was unreasonable.” Id. [at 102] (citing
              Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). The Supreme
              Court has repeatedly instructed lower federal courts that an
              unreasonable application of law requires more than mere
              error or even clear error. See, e.g., Mitchell v. Esparza, 540
              U.S. 12, 18 (2003); Lockyer, 538 U.S. at 75 (“The gloss of
              clear error fails to give proper deference to state courts by
              conflating error (even clear error) with unreasonableness.”);
              Williams v. Taylor, 529 U.S. 362, 410 (2000) (“[A]n
              unreasonable application of federal law is different from an
              incorrect application of federal law.”).



                                            3
Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal citations

modified).

      B. Exhaustion and Procedural Default

      There are prerequisites to federal habeas review. Before bringing a § 2254

habeas action in federal court, a petitioner must exhaust all state court remedies that

are available for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A). To

exhaust state remedies, the petitioner must “fairly present[]” every issue raised in his

federal petition to the state’s highest court, either on direct appeal or on collateral

review. Castille v. Peoples, 489 U.S. 346, 351 (1989) (emphasis omitted). Thus, to

properly exhaust a claim, “state prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of the

State’s established appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845

(1999); see also Pope v. Rich, 358 F.3d 852, 854 (11th Cir. 2004) (noting “that Boerckel

applies to the state collateral review process as well as the direct appeal process.”).

      In addressing exhaustion, the United States Supreme Court explained:

             Before seeking a federal writ of habeas corpus, a state
             prisoner must exhaust available state remedies, 28 U.S.C. §
             2254(b)(1), thereby giving the State the “‘“opportunity to
             pass upon and correct” alleged violations of its prisoners’
             federal rights.’” Duncan v. Henry, 513 U.S. 364, 365, 115 S.
             Ct. 887, 130 L.Ed.2d 865 (1995) (per curiam) (quoting Picard
             v. Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438
             (1971)). To provide the State with the necessary
             “opportunity,” the prisoner must “fairly present” his claim
             in each appropriate state court (including a state supreme
             court with powers of discretionary review), thereby alerting
             that court to the federal nature of the claim. Duncan, supra,
             at 365-366, 115 S. Ct. 887; O’Sullivan v. Boerckel, 526 U.S.
             838, 845, 119 S. Ct. 1728, 144 L.Ed.2d 1 (1999).


                                            4
Baldwin v. Reese, 541 U.S. 27, 29 (2004).

      A state prisoner’s failure to properly exhaust available state remedies results

in a procedural default which raises a potential bar to federal habeas review. The

United States Supreme Court has explained the doctrine of procedural default as

follows:

               Federal habeas courts reviewing the constitutionality of a
               state prisoner’s conviction and sentence are guided by rules
               designed to ensure that state-court judgments are accorded
               the finality and respect necessary to preserve the integrity
               of legal proceedings within our system of federalism. These
               rules include the doctrine of procedural default, under
               which a federal court will not review the merits of claims,
               including constitutional claims, that a state court declined
               to hear because the prisoner failed to abide by a state
               procedural rule. See, e.g., Coleman,[3] supra, at 747–748,
               111 S. Ct. 2546; Sykes,[4] supra, at 84–85, 97 S. Ct. 2497. A
               state court’s invocation of a procedural rule to deny a
               prisoner’s claims precludes federal review of the claims if,
               among other requisites, the state procedural rule is a
               nonfederal ground adequate to support the judgment and
               the rule is firmly established and consistently followed. See,
               e.g., Walker v. Martin, 562 U.S. --, --, 131 S. Ct. 1120, 1127–
               1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler, 558 U.S. --, -
               -, 130 S. Ct. 612, 617–618, 175 L.Ed.2d 417 (2009). The
               doctrine barring procedurally defaulted claims from being
               heard is not without exceptions. A prisoner may obtain
               federal review of a defaulted claim by showing cause for the
               default and prejudice from a violation of federal law. See
               Coleman, 501 U.S., at 750, 111 S. Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be excused

under certain circumstances. Notwithstanding that a claim has been procedurally



      3    Coleman v. Thompson, 501 U.S. 722 (1991).

      4    Wainwright v. Sykes, 433 U.S. 72 (1977).

                                             5
defaulted, a federal court may still consider the claim if a state habeas petitioner can

show either (1) cause for and actual prejudice from the default; or (2) a fundamental

miscarriage of justice. Ward v. Hall, 592 F.3d 1144, 1157 (11th Cir. 2010). In order for

a petitioner to establish cause and prejudice,

               the procedural default “must result from some objective
               factor external to the defense that prevented [him] from
               raising the claim and which cannot be fairly attributable to
               his own conduct.” McCoy v. Newsome, 953 F.2d 1252, 1258
               (11th Cir. 1992) (quoting Carrier, 477 U.S. at 488, 106 S. Ct.
               2639).[5] Under the prejudice prong, [a petitioner] must
               show that “the errors at trial actually and substantially
               disadvantaged his defense so that he was denied
               fundamental fairness.” Id. at 1261 (quoting Carrier, 477
               U.S. at 494, 106 S. Ct. 2639).

Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

      In the absence of a showing of cause and prejudice, a petitioner may receive

consideration on the merits of a procedurally defaulted claim if the petitioner can

establish that a fundamental miscarriage of justice, the continued incarceration of one

who is actually innocent, otherwise would result. The Eleventh Circuit has explained:

               [I]f a petitioner cannot show cause and prejudice, there
               remains yet another avenue for him to receive consideration
               on the merits of his procedurally defaulted claim. “[I]n an
               extraordinary case, where a constitutional violation has
               probably resulted in the conviction of one who is actually
               innocent, a federal habeas court may grant the writ even in
               the absence of a showing of cause for the procedural
               default.” Carrier, 477 U.S. at 496, 106 S. Ct. at 2649. “This
               exception is exceedingly narrow in scope,” however, and
               requires proof of actual innocence, not just legal innocence.
               Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001).




      5   Murray v. Carrier, 477 U.S. 478 (1986).

                                             6
Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it is more

likely than not that no reasonable juror would have convicted him’ of the underlying

offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (quoting Schlup v.

Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be credible,’ a claim of actual

innocence must be based on reliable evidence not presented at trial.” Calderon v.

Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324). With the rarity

of such evidence, in most cases, allegations of actual innocence are ultimately

summarily rejected. Schlup, 513 U.S. at 324.

      C. Ineffective Assistance of Counsel

      “The Sixth Amendment guarantees criminal defendants effective assistance of

counsel. That right is denied when a defense counsel’s performance falls below an

objective standard of reasonableness and thereby prejudices the defense.” Yarborough

v. Gentry, 540 U.S. 1, 5 (2003) (per curiam) (citing Wiggins v. Smith, 539 U.S. 510,

521 (2003), and Strickland v. Washington, 466 U.S. 668, 687 (1984)). To establish

ineffective assistance, a person must show that: (1) counsel’s performance was outside

the wide range of reasonable, professional assistance; and (2) counsel’s deficient

performance prejudiced the challenger in that there is a reasonable probability that

the outcome of the proceeding would have been different absent counsel’s deficient

performance. Strickland, 466 U.S. at 687.

      Notably, there is no “iron-clad rule requiring a court to tackle one prong of the

Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th Cir. 2010).

Since both prongs of the two-part Strickland test must be satisfied to show a Sixth



                                          7
Amendment violation, “a court need not address the performance prong if the

petitioner cannot meet the prejudice prong, and vice-versa.” Id. (citing Holladay v.

Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in Strickland: “If it is easier to

dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which

we expect will often be so, that course should be followed.” 466 U.S. at 697.

      “The question is not whether a federal court believes the state court’s

determination under the Strickland standard was incorrect but whether that

determination was unreasonable - a substantially higher threshold.” Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is “any

reasonable argument that counsel satisfied Strickland’s deferential standard,” then a

federal court may not disturb a state-court decision denying the claim. Richter, 562

U.S. at 105. As such, “[s]urmounting Strickland’s high bar is never an easy task.”

Padilla v. Kentucky, 559 U.S. 356, 371 (2010). “Reviewing courts apply a ‘strong

presumption’ that counsel’s representation was ‘within the wide range of reasonable

professional assistance.’” Daniel v. Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262

(11th Cir. 2016) (quoting Strickland, 466 U.S. at 689). “When this presumption is

combined with § 2254(d), the result is double deference to the state court ruling on

counsel’s performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans v. Sec’y,

Dep’t of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc) (Jordan, J.,

concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).




                                            8
III.   Analysis

       A. Ground One

       Andrews alleges that the trial court erred in denying his motion for judgment

of acquittal. See Doc. 1 at 5; Doc. 5 at 2-7. In support of this contention, Andrews avers

that the state relied on insufficient circumstantial evidence to establish that his

girlfriend’s apartment met the definition of a “temporary residence.” See Doc. 5 at 2-

7. According to Andrews, the trial court’s failure to grant his motion for judgment of

acquittal was a denial of due process. Doc. 5 at 7.

       Andrews, through appellate counsel, raised this claim on direct appeal. Resp.

Ex. 7 at 17. However, Respondents submit that Andrews failed to present this claim

as a federal constitutional claim to the state appellate court, rendering it unexhausted

and procedurally defaulted. See Resp. at 19-24.

       A review of Andrews’ initial brief reveals that when briefing this issue, Andrews

did not state or suggest that it was a federal claim about due process or any other

federal constitutional guarantee. Resp. Ex. 7 at 7. Instead, Andrews argued, in terms

of state law only, that the trial court failed to heed sections 943.0435(1)(c), and 775.21,

Florida Statues, when it found that his girlfriend’s apartment met the definition of a

“temporary residence.” Id. at 18 (citing Robinson v. State, 6 So. 3d 611 (Fla. 1st DCA

2009); Boyd v. State, 910 So. 2d 167 (Fla. 2005); State v. Law, 559 So. 2d 187 (Fla.

1988)). Consequently, the First District Court of Appeal was never notified of any

federal constitutional claim in Andrews direct appeal, and presumably, the First DCA

exclusively applied state law in affirming the convictions. See Preston v. Sec’y Dept.



                                            9
of Corr., 785 F.3d 449, 461 (11th Cir. 2015) (“We can safely assume that when the

Florida [appellate court] considered [petitioner’s] appeal, it did so through the prism

of this longstanding state doctrine, rather than federal law.”). As such, Ground One is

unexhausted and procedurally defaulted.

      In his Reply, Andrews appears to submit that his appellate attorney’s

ineffectiveness caused the procedural default. See Reply at 2. Before Andrews may

use an ineffectiveness of appellate counsel claim to establish cause to excuse his

procedural default, he must have presented his ineffective assistance of appellate

counsel claim to the state courts as an independent claim. See Murray v. Carrier, 477

U.S. 478 488-89 (1986); Henderson v. Campbell, 353 F.3d 880, 896 n.22 (11th Cir.

2003). Although Andrews filed a petition challenging his appellate attorney’s failure

to argue that the state did not present evidence that Andrews “knowingly” failed to

report a temporary residence (see Resp. Ex. 17 at 15-21), Andrews never challenged

his appellate counsel’s failure to raise a federal constitutional claim regarding the

sufficiency of circumstantial evidence. Thus, the state appellate court never had an

opportunity to determine whether appellate counsel was ineffective for failing to raise

a federal constitutional claim in connection with the denial of Andrews’ motion for

judgment of acquittal based on circumstantial evidence. Thus, this ineffective

assistance of appellate counsel claim is unexhausted. Because Andrews fails to show

cause and prejudice to excuse this secondary layer of procedural default, he cannot

show cause to excuse his primary procedural default. See Edwards v. Carpenter, 529

U.S. 446, 453 (2000).



                                          10
      Therefore, the Court finds that this claim has not been exhausted because

Andrews failed to fairly present it as a federal constitutional claim on direct appeal.

The claim is procedurally barred, and Andrews has not shown cause excusing the

default or actual prejudice resulting from the bar. Moreover, he has failed to identify

any fact warranting the application of the fundamental miscarriage of justice

exception. As such, the claim is denied.

      B. Ground Two

      Andrews maintains that the trial court erred in allowing the state to present

irrelevant testimony that was prejudicial and only elicited to highlight his sexual

offender status. Doc. 1 at 6.

      Andrews, with the help of appellate counsel, raised this claim during his direct

appeal. Resp. Ex. 7 at 23. Andrews argued that the testimony from three state

witnesses should have been excluded under section 90.403, Florida Statutes, as the

evidence was irrelevant and unduly prejudicial. Id. at 23-26. Here, Respondents again

submit that Andrews failed to present this claim to the First DCA as a federal

constitutional claim, rendering the claim unexhausted and procedurally defaulted.

Resp. at 24-30.

      Initially, to the extent Andrews urges that the state court erred under Florida

law when it allowed the state to present this testimony, this assertion is not cognizable

on federal habeas review. “As a general rule, a federal court in a habeas corpus case

will not review the trial court’s actions concerning the admissibility of evidence,”

because the state court “has wide discretion in determining whether to admit evidence



                                           11
at trial[.]” Alderman v. Zant, 22 F.3d 1541, 1555 (11th Cir. 1994); see also Baxter v.

Thomas, 45 F.3d 1501, 1509 (11th Cir. 1985) (federal habeas corpus is not the proper

vehicle to correct evidentiary rulings); Boykins v. Wainwright, 737 F.2d 1539, 1543

(11th Cir. 1984) (federal courts are not empowered to correct erroneous evidentiary

rulings in state court except where rulings deny petitioner fundamental constitutional

protections). Thus, Andrews allegations that the trial court violated state law are not

proper for the Court’s consideration.

      Further, to the extent Ground Two can be liberally construed as a federal

constitutional challenge, this claim is unexhausted because Andrews did not present

the federal nature of this claim to the state appellate court. When briefing this issue

on direct appeal, Andrews did not state or suggest that it was a federal claim about

due process or any other federal constitutional guarantee. Resp. Ex. 7 at 23-26. As

such, Ground Two is unexhausted and procedurally defaulted.

      In his Reply, Andrews does not address this procedural bar, but instead argues

the same facts that support his ineffective assistance of trial counsel claim in Ground

Eight of the Petition. Reply at 6. However, in doing so, Andrews does not claim that

these allegations of ineffective assistance excuse his failure to raise this federal

constitutional claim in state court. Further, the Court analyzes this separate claim of

ineffective assistance of trial counsel in Ground Eight of this Order, and thus, declines

to consider it a second time here. As such, Ground Two is procedurally barred and

Andrews has not shown cause excusing the default or actual prejudice resulting from




                                           12
the bar. Moreover, he has failed to identify any fact warranting the application of the

fundamental miscarriage of justice exception. Ground Two is denied.

      C. Ground Three

      Andrews asserts that two convictions for the same offense violate his

constitutional rights. See Doc. 1 at 8; Doc. 5 at 7-9. Andrews, with the help of appellate

counsel, raised this issue during his direct appeal. Resp. Ex. 7 at 27-34. Andrews

argued that his dual convictions for failure to report a temporary residence violated

his double jeopardy right against multiple punishments for the same offense. Resp.

Ex. 7 at 29.

      The First DCA denied this claim and affirmed Andrews’ convictions through a

written opinion. Resp. Ex. 9 at 8; Andrews v. State, 82 So. 3d 979, 984 (Fla. 1st DCA

2011). The First DCA explained in pertinent part:

               Third, appellant asserts that his conviction for two failures
               to report a temporary residence constituted a double
               jeopardy violation. In light of our recent decision in Bostic
               v. State, 60 So. 3d 535 (Fla. 1st DCA 2011), we find this
               assertion to be without merit.

Resp. Ex. 9 at 8; Andrews, 82 So. 3d at 984.

      Upon review of the record, this Court concludes that the state court’s

adjudication of this claim was not contrary to clearly established federal law, did not

involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented

in the state court proceedings.




                                            13
      In adjudicating this claim, the trial court determined that section 943.0435(14),

Florida Statutes, required Andrews to report a temporary address “on the month of

his birthday and every six months thereafter,” and “each failure to report constituted

a new violation of the applicable reporting statute and a separate offense.” Bostic, 60

So. 3d at 536; Resp. Ex. 9 at 8.

      “A federal habeas corpus court may not interfere with a state court's

interpretation of state law absent a constitutional violation.” McCoy v. Newsome, 953

F.2d 1252, 1264 (11th Cir.1992); see also, e.g., Deloach v. Wainwright, 777 F.2d 1524,

1525–26 (11th Cir.1985) (affirming denial of § 2254 petition and explaining federal

court is “bound by the Supreme Court of Florida’s interpretation of its legislative

enactments” and determination that Florida Legislature intended multiple

punishments for felony murder and underlying felony); Dodge v. Robinson, 625 F.3d

1014, 1017 (8th Cir.2010) (“In multiple-punishment cases, the court’s role is strictly

cabined. ‘With respect to cumulative sentences imposed in a single trial, the Double

Jeopardy Clause does no more than prevent the sentencing court from prescribing

greater punishment than the legislature intended.’ The third double jeopardy

protection, then, turns on legislative intent.” (quoting Missouri v. Hunter, 459 U.S.

359, 366 (1983)). Thus, in the absence of a federal constitutional violation, this Court

will not disturb the state appellate court’s interpretation of section 943.0435(14),

specifically that each failure to report as required by that statute constitutes a

separate offense.




                                          14
      No such constitutional violation appears here. The jury convicted Andrews of

violating the reporting statute on two separate occasions, as charged: on July 25, 2008

(count one), and on October 28, 2008 (count two). Resp. Ex. 1 at 130. These are

convictions for two separate and distinct acts, and thus, they do not violate Andrews’

double jeopardy rights. Ground Three is denied.

      D. Ground Four

      Andrews contends that his twenty-year sentence amounts to cruel and unusual

punishment in violation of the Eighth Amendment.6 Doc. 1 at 10. Andrews, through

appellate counsel, raised this claim during his direct appeal. Resp. Ex. 7 at 35-37. In

a written opinion, the First DCA denied this claim and affirmed Andrews’ convictions

and sentences. Resp. Ex. Resp. Ex. 9 at 8-16; Andrews, 82 So. 3d at 984.

      In reaching its conclusion, the First DCA considered the three objective factors

outlined in Solem v. Helm, 463 U.S. 277, 292 (1983). See Andrews, 82 So. 3d at 984.

Specifically, the appellate court considered the (1) “gravity of the offense and the

harshness of the penalty”; (2) “the sentences imposed on other criminals in the same

jurisdiction”; and (3) “the sentences imposed for commission of the same crime in other

jurisdictions.” Andrews, 82 So. 3d at 984 (quoting Solem, 463 U.S. at 292). After

analyzing these factors and considering Andrews’ prior criminal history, the First

DCA found in pertinent part:



      6  The trial court adjudicated Andrews as a Habitual Violent Felony Offender
and sentenced him on each count to a ten-year term of incarceration with a five-year
minimum mandatory. Resp. Ex. 2 at 205-12. The trial court further ordered the
sentence imposed on count two to run consecutive to the sentence imposed on count
one. Id.

                                          15
             [A]ppellant’s sentence did not constitute cruel and unusual
             punishment. As the U.S. Supreme Court recognized in
             Rummel v. Estelle, 445 U.S. 263, 284, 100 S. Ct. 1133, 63
             L.Ed.2d 382 (1980), where a defendant was convicted of
             multiple prior felonies, “[the State] was entitled to place
             upon [a defendant] the onus of one who is simply unable to
             bring his conduct within the social norms prescribed by the
             criminal law of the State.” The HVFO statute in Florida is
             “nothing more than a societal decision that when a person
             commits yet another felony, he should be subjected to [ ]
             serious penalty.” Id. at 278, 100 S. Ct. 1133. Further, “it is
             not the role of an appellate court to substitute its judgment
             for that of the sentencing court as to the appropriateness of
             a particular offense; rather, in applying the Eighth
             Amendment, the appellate court decides only whether the
             sentence under review is within constitutional limits.”
             Solem, 463 U.S. at 290 n. 16, 103 S. Ct. 3001. Thus, we find
             that appellant's consecutive ten-year sentences for failure
             to report a temporary residence do not constitute cruel and
             unusual punishment.

Andrews, 82 So. 3d at 984.

      Upon review of the record, this Court concludes that the state court’s

adjudication of this claim was not contrary to clearly established federal law, did not

involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented

in the state court proceedings. Count one and count two are convictions for third

degree felonies. See § 943.0435(14), Fla. Stat.; Resp. Ex. 2 at 205. Pursuant to section

775.084(4)(b), Florida Statutes, an HVFO who has been convicted of a third degree

felony is subject to a ten-year term of incarceration, with a five-year minimum

mandatory. The trial court properly adjudicated Andrews as an HVFO and sentenced

him within the statutory limits prescribed by the HVFO sentencing statute. Resp. Ex.

2 at 205. As such, Andrews cannot demonstrate an Eighth Amendment violation. See


                                          16
United States v. Johnson, 451 F.3d 1239, 1243 (11th Cir. 2009) (finding that defendant

failed to make threshold showing of disproportionality as the court sentenced him

within the statutory limits); United States v. Moriarty, 429 F.3d 1012, 1024 (11th Cir.

2005) (“In general, a sentence within the limits imposed by statute is neither excessive

nor cruel and unusual under the Eighth Amendment.”) (quoting United States v.

Delacruz-Soto, 414 F.3d 1158, 1168 (10th Cir.2005)). As such, Ground Four is denied.

      E. Ground Five

      Andrews maintains that his trial counsel was ineffective for failing to call

Officer Marc Crawford as a witness during trial. Doc. 1 at 17. According to Andrews,

Officer Crawford would have offered testimony that he conducted a search of Andrews’

girlfriend’s apartment and did not find any evidence that Andrews was living there.

Id.

      Andrews raised this claim in his motion for postconviction relief filed pursuant

to Florida Rule of Criminal Procedure 3.850.7 Resp. Ex. 20 at 24. The trial court denied

the claim, finding in pertinent part:

             The proposed testimony regarding the Officer’s search of
             Ms. Johnson’s apartment would have been admissible.
             Assuming counsel was deficient for failing to present this
             testimony, Defendant still has not proven that this limited
             testimony would have affected the outcome of the trial.
             Three witnesses testified that Defendant told them that he
             lived at the apartment complex alleged to be his temporary
             residence. Three residents of the same complex testified
             that they frequently saw Defendant at the apartment,


      7 In his Rule 3.850 motion, Andrews also alleged that Officer Crawford would
have offered testimony about statements that Andrews’ girlfriend made to the Officer.
Resp. Ex. 20 at 24. Here, however, Andrews only references testimony Officer
Crawford would have offered regarding the search of the apartment. Doc. 1 at 17.

                                          17
             sometimes without Ms. Johnson, and that they noticed
             Defendant or his truck there at all hours of the day. One
             witness testified to seeing Defendant’s vehicle at Ms.
             Johnson’s as late as 2:00 in the morning. Thus, testimony
             from Officer Crawford that he did not see Defendant’s
             belongings when inside the apartment would not have
             changed the outcome of trial.

Resp. Ex. 22 at 287 (record citations omitted). The First DCA per curiam affirmed the

trial court’s denial without a written opinion. Resp. Ex. 26.

      To the extent that the First DCA affirmed the trial court’s denial on the merits,8

the Court will address the claim in accordance with the deferential standard for

federal court review of state court adjudications. After a review of the record and the

applicable law, the Court concludes that the state court’s adjudication of the claim was

not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings. Considering the eyewitness testimony that Andrews was living at the

apartment and Andrews admissions to other residents of the apartment, Andrews

cannot show that but for trial counsel’s alleged failure to call Officer Crawford as a

witness, the outcome of trial would have been different. Thus, Andrews fails to

demonstrate the required prejudice under Strickland and he is not entitled to relief on

the basis of this claim.




      8 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                          18
      F. Ground Six

      Andrews contends that trial counsel was ineffective for failing to sever counts

one and two. Doc. 1 at 18. According to Andrews, failure to sever the counts allowed

the state to use the same evidence to obtain a conviction for both counts. Doc. 5 at 11.

      Andrews raised this claim in his Rule 3.850 motion. Resp. Ex. 20 at 20-21. After

receiving the state’s written response to this issue (Resp. Ex. 21 at 230-77), the trial

court ultimately denied it, finding in relevant part:

             Not only is Failure to Register a continuing offense, but the
             instant offenses are clearly connected in an episodic sense
             and “linked in a significant way.” See Lieble v. State, 933
             So. 3d 119, 121 (Fla. 5th DCA 2006). Here, Defendant
             committed the instant offenses by staying at the same
             apartment without registering that address as a temporary
             residence for two consecutive registration periods. Even if
             Defendant was given a trial on each count, the trial would
             involve the same witnesses and the same testimony. Thus,
             severance would not have been “appropriate to promote a
             fair determination of the defendant’s guilt or innocence of
             each offense” or “necessary to achieve a fair determination
             of the defendant’s guilt or innocence of each offense.”
             Counsel, therefore, cannot be deemed ineffective for failing
             to file a motion to sever which would have been properly
             denied. [citation omitted]

             ...

             However, assuming arguendo that counsel was deficient . .
             . Defendant has failed to meet his burden of prejudice.

             ...

             As stated above, evidence of each instant offense would not
             have only been admissible, but would have been presented
             at both trials, as the convictions were based on the same
             witnesses.




                                           19
             Moreover, the jury instructions in the instant case informed
             the jury that each count must be considered separately.
             That instruction read:

                    A separate crime is charged in each count of
                    the Information and while they have been tried
                    together each crime and the evidence
                    applicable to it must be considered separately
                    and a separate verdict returned as to each. A
                    finding of guilty or not guilty as to one crime
                    must not affect your verdict as to the other
                    crimes charged.

             Therefore, this Court finds that Defendant has failed to
             prove prejudice, and Defendant is not entitled to relief.

Resp. Ex. 22 at 283-86. The trial court further noted Andrews argument that the dates

the state relied on were insufficient to obtain a conviction. Id. at 285. In rejecting this

argument, the trial court found that Andrews’ attempt to contest the sufficiency of the

evidence against him “is not cognizable and will not be entertained.” Id. at 285-86

(citing Betts v. State, 792 SO. 2d 589, 590 (Fla. 1st DCA 2001) (holding that because

defendant may not challenge the admissibility, validity, or sufficiency of the evidence

against him in a motion seeking postconviction relief, such claims are procedurally

barred and will not be considered by the Court)). The First DCA per curiam affirmed

the trial court’s denial without a written opinion. Resp. Ex. 26.

      To the extent that the First DCA affirmed the trial court’s denial on the merits,9

the Court will address the claim in accordance with the deferential standard for

federal court review of state court adjudications. After a review of the record and the



      9 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                            20
applicable law, the Court concludes that the state court’s adjudication of the claim was

not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings. Ground Six is denied.

      G. Ground Seven

      Andrews asserts that counsel was ineffective for failing to interview,

investigate, and call as witnesses the two registration officials who completed

Andrews’ re-registration process and provided Andrews with the statutory definition

of a temporary address. Doc. 1 at 19. Andrews raised this issue in his Rule 3.850

motion. Resp. Ex. 20 at 17. The trial court summarily denied the claim, finding in

pertinent part:

             Defendant asserts that these witnesses were available and
             could have testified that they defined a temporary residence
             to Defendant as “anywhere besides [sic] your permanent
             address that you spend the night four or five times
             throughout the year.” Defendant avers this testimony would
             have disproved the State’s theory that Defendant knowingly
             failed to comply with the sexual offender requirements. . . .

             The definition of a temporary residence as articulated in the
             jury instructions, is “a place where the person abides,
             lodges, or resides for a period of five or more days in the
             aggregate during any calendar year and which is not the
             person’s permanent address.” The definition Defendant
             asserts he was given by officials was similar, yet more
             stringent, th[an] the jury instruction definition. Therefore,
             if Defendant had registered any temporary address which
             fit the definition he admittedly was given, he would not have
             knowingly failed to register under the jury instruction
             definition. Thus, the definition he was given would not show
             that he did not knowingly fail to register.


                                          21
Resp. Ex. 22 at 281-83 (record citations omitted). The trial court further noted that

Andrews’ defense at trial was that he never stayed the night at the residence, but was

regularly there to simply check on his pregnant girlfriend. Id. Thus, the trial court

found that these witnesses’ purported testimony would be irrelevant and possibly

harmful to Andrews’ case, and trial counsel was not ineffective for failing to present

such testimony. Id. The trial court further explained that this purported testimony

would have been cumulative to Andrews’ trial testimony, and highlighted that

Andrews’ current claim was contrary to his sworn colloquy with the trial court that he

did not wish to call any other witnesses at trial. Id. The First DCA per curiam affirmed

the trial court’s denial without issuing a written opinion. Resp. Ex. 26.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,10 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. After a review of the record and

the applicable law, the Court concludes that the state court’s adjudication of the claim

was not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings. As the trial court mentioned, Andrews testified at trial that these subject

registration officials advised him that he was required to register any address, besides




      10 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                          22
his permanent address, where he stayed overnight four or five times. Resp. Ex. 4 at

249. As such, any purported testimony from these witnesses would have been

cumulative to Andrews’ testimony, and Andrews’ cannot demonstrate prejudice under

Strickland. Ground Seven is denied.

        H. Ground Eight

        Andrews contends that counsel was ineffective for failing to move for a mistrial

after three state witnesses testified about irrelevant facts and information.11 Doc. 1 at

20. Andrews fails to name these three witnesses in his Petition; however, in his Reply,

Andrews appears to challenge the testimony of state witnesses Marcella Watson, John

Tenan, and Amanda Emerson. See Reply at 29.

                 i. Watson

        Andrews alleges that trial counsel should have moved for a mistrial when

Watson testified regarding her belief about Andrews’ residency at the subject

apartment. Reply at 31. Andrews raised this claim in his Rule 3.850 Motion. Resp. Ex.

21 at 32-35. The trial court summarily denied this sub-claim, explaining in relevant

part:

                 [I]n reviewing these portions of Ms. Watson’s testimony,
                 this Court finds no issues which would vitiate the entire
                 trial and deprive defendant of a fair proceeding. See Floyd
                 [v. State, 913 So. 2d 564, 576 (Fla. 2005)]. Defense counsel,
                 therefore, could not be ineffective for failing to move for a
                 mistrial.




        11   This claim is referenced in Ground Two of this Order, supra.

                                              23
Resp. Ex. 22 at 291-92. The First DCA per curiam affirmed the trial court’s denial

without issuing a written opinion. Resp. Ex. 26

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,12 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. After a review of the record and

the applicable law, the Court concludes that the state court’s adjudication of the claim

was not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings. Therefore, this sub-claim is denied.

      Andrews also appears to challenge Watson’s testimony that she worked for the

Jacksonville Sheriff’s Office, which Andrews claims the state elicited to merely bolster

her credibility. Reply at 30. This specific sub-claim was never raised in state court and

Andrews does not argue cause for or prejudice from his failure to assert this claim.

Thus, the Court finds it unexhausted and procedurally defaulted.

             ii. Tenan

      Andrews contends that counsel should have moved for a mistrial when Tenan

testified about an incident when he (Tenan) and Ms. Donnelly (Tenan’s prior

girlfriend) were sitting on their balcony and Tenan noticed that Andrews was staring

at Ms. Donnelly. Reply at 32.



      12 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                           24
      Andrews raised this sub-claim in his Rule 3.850 motion. Resp. Ex. 22 at 292.13

The trial court summarily denied this sub-claim, explaining:

             Any prejudice this questioning and testimony would have
             produced is lessened by the fact that defense counsel
             objected and those objections were sustained. Prior to
             opening arguments, the trial judge instructed the jury on
             objections, stating:

                   The attorneys are trained in the rules of
                   evidence and trial procedure. It is their duty
                   make all objections they feel are proper. When
                   an objection is made, you should not speculate
                   on the reason why it is made. Likewise, when
                   an objection is sustained or upheld by me you
                   must not speculate on what might have
                   occurred had the objection not been sustained
                   nor what a witness might have said had he or
                   she been permitted to answer.

             Therefore, the jury was informed that they may not consider
             the above testimony. Regardless, this Court does not find
             that the above comments would be enough to vitiate the
             entire proceeding. See Floyd, 913 So. 2d at 576.

Resp. Ex. 22 at 292-93. The First DCA per curiam affirmed this denial without issuing

a written opinion. Resp. Ex. 26.




      13 The Court cannot locate this sub-claim in Andrews’ Rule 3.850 Motion
provided to this Court. Resp. Ex. 20. However, as Respondents note, Andrews filed a
second amended Rule 3.850 Motion that was never made part of the state court record
or this Court’s record. Resp. at 63. In any event, the trial court addressed this sub-
claim, thus, this Court will assume Andrews raised this claim in his second amended
Rule 3.850 Motion.


                                         25
      To the extent that the First DCA affirmed the trial court’s denial on the

merits,14 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. After a review of the record and

the applicable law, the Court concludes that the state court’s adjudication of the claim

was not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings. Trial counsel objected to the statement and the trial court sustained the

objection. Resp. Ex. 4 at 227. As such, Andrews cannot demonstrate the prejudice

necessary under Strickland, and this sub-claim is denied.

             iii. Emerson

      As Respondents note, Andrews only challenged alleged irrelevant testimony

from Watson and Tenan in his Rule 3.850 motion, and thus, the state court only

addressed this claim as to those two witnesses. Resp. at 71; Resp. Ex. 20 at 32-34;

Resp. Ex. 22 at 291-93. As such, Respondents’ contend that any claim regarding a third

state witness “would be plainly barred in federal habeas as unexhausted and

procedurally barred.” Resp. Ex. 71.

      Upon consideration of the record and Respondents’ argument, the Court agrees

that any sub-claim regarding Emerson’s purported irrelevant testimony is




      14 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                          26
unexhausted and procedurally barred and Andrews has failed to show cause and

prejudice from this procedural bar. According, Ground Eight is denied.

      I. Ground Nine

      Andrews maintains that the cumulative effect of trial counsel’s ineffectiveness

deprived him of a fair trial. Doc. 1 at 21. Andrews raised this claim in state court (Resp.

Ex. 20 at 5), and in addressing this issue, the trial court ruled as follows:

             Having found that all of Defendant’s previous claims were
             meritless, procedurally barred, or did not meet the
             Strickland standard of ineffective assistance of counsel,
             Defendant is not entitled to relief.

Resp. Ex. 22 at 297. The First DCA per curiam affirmed the trial court’s denial without

issuing a written opinion. Resp. Ex. 26.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,15 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. After a review of the record and

the applicable law, the Court concludes that the state court’s adjudication of the claim

was not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings. See United States v. Taylor, 417 F.3d 1176, 1182 (11th Cir. 2005) (“[There

being] no error in any of the district court’s rulings, the argument that cumulative




      15 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                            27
trial error requires that this Court reverse [the defendant’s] convictions is without

merit.”). Ground Nine is denied.

      Therefore, it is now

      ORDERED AND ADJUDGED:

      1.     The Petition (Doc. 1) is DENIED, and this action is DISMISSED WITH

PREJUDICE.

      2.     The Clerk of Court shall enter judgment accordingly, terminate any

pending motions, and close this case.

      3.     If Andrews appeals the denial of the Petition, the Court denies a

certificate of appealability. Because this Court has determined that a certificate of

appealability is not warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be filed in this case. Such

termination shall serve as a denial of the motion.16




      16 The Court should issue a certificate of appealability only if the Petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). To make this substantial showing, Petitioner “must demonstrate that
reasonable jurists would find the district court’s assessment of the constitutional
claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting
Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
Here, after consideration of the record as a whole, the Court will deny a certificate of
appealability.

                                          28
        DONE AND ORDERED at Jacksonville, Florida, this 7th day of November,

2018.




                                               TIMOTHY J. CORRIGAN
                                               United States District Judge


Jax-7

C:      Megaleto Andrews, #304676
        Bryan G. Jordan, Esq.




                                      29
